Per Curiam.
Under the terms of the policy providing for accidental death benefits where death occurs as a result directly and independently of all other causes, of bodily injuries, effected solely through external, violent and accidental means, the element of accident must be found to exist in that which produces the bodily injury, i. e., in the means or cause rather than in the result.
*797The unforeseen death of the insured resulting from the intentional taking, to reheve an earache, of a dose of veronal, which proved fatal, does not come within the meaning of the terms of the policy.
Judgment reversed, with costs, and judgment directed for defendant, with costs.
All concur; present, Lydon, Hammer and Frankenthaler, JJ.